Exhibit 10.1
NOVAVAX, INC.
AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE BENEFIT PLAN
Section 1. Introduction.
     The Novavax, Inc. Change in Control Severance Benefit Plan (“Plan”) was
originally approved by the Board of Directors (the “Board”) of Novavax, Inc.
(the “Company”) and became effective on August 10, 2005, and was subsequently
amended and restated on July 26, 2006. On December 22, 2008, the Board approved
an amendment and restatement of the Plan as set forth herein, effective January
1, 2008 (“Effective Date”). The purpose of the Plan is to provide severance
benefits to certain eligible employees of the Company in the event of their
termination of employment in connection with a Change in Control (as defined
herein). This Plan document also is the Summary Plan Description for the Plan.
The amendment and restatement of the Plan is designed to ensure that the
severance benefits payable under the plan are exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).
     Certain capitalized terms used in the Plan are defined in Section 6.
Section 2. Eligibility For Benefits.
     (a) General Rules.
          (i) Subject to the requirements set forth in this Section 2, the
Company shall grant benefits under the Plan to Eligible Employees. “Eligible
Employees” include those employees of the Company who are approved by the Board
in its sole and absolute discretion and designated as participants in this Plan.
Employees who have been selected to participate by the Board shall be listed on
Exhibit A to this Plan. At any time the Board may select additional employees to
participate in the Plan, but no employee or other service provider of the
Company who has not been specifically approved by the Board shall be eligible
for benefits hereunder.
          (ii) An Eligible Employee shall be eligible for benefits under this
Plan if the Eligible Employee’s employment with the Company terminates due to an
Involuntary Termination without Cause for a reason other than the Eligible
Employee’s death or Disability, or as a result of a Constructive Termination,
which in either case occurs: (x) during the period not to exceed twenty-four
(24) months after the effective date of a Change in Control (where the number of
months for a particular Eligible Employee is equal to the period for which he or
she is receiving severance as specified on Exhibit A), or (y) before the
effective date of a Change in Control, but after the first date on which the
Board and/or senior management of the Company has entered into formal
negotiations with a potential acquirer that results in the consummation of a
Change in Control (provided, however, that in no event shall a termination of
employment occurring more than one (1) year before the effective date of a
Change in Control be covered by this Plan).

 



--------------------------------------------------------------------------------



 



     (b) Other Requirements.
          (i) In order to be eligible to receive benefits under the Plan, an
Eligible Employee must execute a general waiver and release of all legal claims
against the Company and its Affiliates and their representatives on a form
satisfactory to the Company.
          (ii) Any Change in Control that triggers the payment of benefits under
this Plan must occur during the term of this Plan as specified in Section 5(b).
     (c) Exceptions. Notwithstanding the foregoing:
          (i) An Eligible Employee who is eligible for Change in Control
severance benefits under any individually negotiated employment contract or
agreement between the Eligible Employee and the Company shall be deemed to have
elected to receive severance benefits under this Plan and shall not be eligible
for any severance benefits under such other employment contract or agreement
(unless expressly provided otherwise by the Board in a manner that does not
violate the requirements of Section 409A of the Code).
          (ii) An Eligible Employee whose employment is terminated by the
Company for Cause at any time, who terminates employment voluntarily for a
reason other than a Constructive Termination (including termination of
employment because of the Eligible Employee’s death or Disability), whose
employment terminates for any reason, whether initiated by the Eligible Employee
or the Company, more than twenty-four (24) months after the effective date of
the Change in Control (or, if less, the number of months designated by the Board
on Exhibit A for which the Eligible Employee is entitled to severance), or
before the beginning of formal negotiations with a potential acquirer of the
Company’s business or more than one year before the effective date of Change in
Control (even if formal negotiations with a potential acquirer have begun),
shall not be eligible to receive Change in Control severance benefits under this
Plan (and the Eligible Employee’s participation in this Plan shall terminate at
that time).
Section 3. Amount and Type Of Benefits; Limitations and Exceptions.
     Benefits payable under the Plan are as follows and are subject to the
following limitations and exceptions:
     (a) The Company, in its sole discretion, may grant to an Eligible Employee,
and his or her dependents and beneficiaries (if applicable) any of the following
benefits or combination thereof:
          (i) In a single payment, any amount up to (A) twenty-four (24) months
of such Eligible Employee's Pay, if such Eligible Employee is the Chief
Executive Officer of the Company, (B) twelve (12) months of such Eligible
Employee's Pay, if such Eligible Employee is a Vice President or other executive
officer, (C) six (6) months of such Eligible Employee's Pay, if such Eligible
Employee is any Eligible Employee that is not the Chief Executive Officer, a
Vice President or executive Officer, and (D) one hundred percent (100%) of such
Eligible Employee's target Bonus Amount; provided that amounts paid under A, B
and C shall not be additive but shall be alternative;
          (ii) Up to twenty-four (24) months of any medical, dental, vision and
hospitalization insurance benefits, beginning immediately following the
Termination Date, to the extent an Eligible Employee elects coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and remains
eligible for such COBRA coverage; such benefits to be provided on terms and
conditions no less favorable to the Eligible Employee than those in effect
immediately prior to the Termination Date;

2



--------------------------------------------------------------------------------



 



          (iii) A period of up to one (1) year, or the remaining time of the
term of grant, if shorter, after his or her Termination Date during which to
exercise otherwise vested exercisable, and unexpired stock options.
     (b) Such benefits shall be set forth in the applicable Benefit Schedule in
substantially the form attached as Exhibit A.
     (c) All fringe benefits not otherwise covered by this Plan and the attached
Benefits Schedule (such as, but not limited to, pension/retirement, life
insurance, disability coverage and other welfare benefits) shall terminate as of
the employee’s Termination Date (except to the extent that the specific plans or
programs provide for extended coverage or if any conversion privilege is
available thereunder).
     (d) Parachute Payments.
          (i) Notwithstanding the above, if any payment or benefit that an
Eligible Employee would receive under this Plan, when combined with any other
payment or benefit he or she receives that is contingent upon a Change in
Control (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then such
Payment shall be either (x) the full amount of such Payment or (y) such lesser
amount (with Payments being reduced in the order and priority established by the
Board) as would result in no portion of the Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local employment taxes, income taxes, and the Excise Tax
results in the Eligible Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. The Eligible Employee shall be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Plan, and Participant
will not be reimbursed by the Company for any such payments.
          (ii) The Company shall attempt to cause its accountants to make all of
the determinations required to be made under Section 3(d)(i), or, in the event
the Company’s accountants will not perform such service, the Company may select
another professional services firm to perform the calculations. The Company
shall request that the accountants or firm provide detailed supporting
calculations both to the Company and Eligible Employee prior to the Change in
Control if administratively feasible or subsequent to the Change in Control if
events occur that result in parachute payments to the Eligible Employee at that
time. For purposes of making the calculations required by Section 3(d), the
accountants or firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
determinations concerning the application of the Code. The Company and Eligible
Employee shall furnish to the accountants or firm such information and documents
as the accountants or firm may reasonably request in order to make a
determination under this Section 3(d). The Company shall bear all costs the
accountants or firm may reasonably incur in connection with any calculations
contemplated by Section 3(d). Any such determination by the Company’s
accountants or other firm shall be binding upon the Company and Eligible
Employee, and the Company shall have no liability to Eligible Employees for the
determinations of its accountants or other firm.

3



--------------------------------------------------------------------------------



 



     (e) Any provisions contained in the Company’s stock option or equity plans,
or contained in an Eligible Employee’s individual stock option agreement with
the Company, regarding the accelerated vesting or exercisability of stock
options or awards upon a Change in Control shall continue to apply and may be
supplemented by, but shall not be superseded by, the terms of this Plan.
Section 4. Time Of Payment And Form Of Benefit; Indebtedness.
     (a) Cash benefits under this Plan as described in the attached Benefit
Schedule, less applicable tax withholdings, shall be paid to an Eligible
Employee in a lump sum. The Company reserves the right to determine the timing
of such payments, provided, however, that all payments under this Plan shall be
completed within sixty (60) days after an Eligible Employee’s Termination Date
or, in the case where an Eligible Employee’s Termination Date precedes a Change
in Control, sixty (60) days after the effective date of the Change in Control
(subject to the provisions requiring later payment set forth in Section 4(c)
below). Notwithstanding the above, no payment shall be made under this Plan
prior to the last day of any waiting period or revocation period as required by
applicable law in order for the general waiver and release of legal claims
required by Section 2(b)(i) of this Plan to be effective; provided, however,
that in any event such payment is made no later than two and one-half (2-1/2)
months following the calendar year in which the later of the Termination Date or
effective date of the Change in Control occurs.
     (b) If an Eligible Employee is indebted to the Company at his or her
payment date, the Company reserves the right to offset any payments under the
Plan by the amount of such indebtedness.
Section 5. Right To Interpret Plan; Amend And Terminate; Binding Nature Of Plan.
     (a) Exclusive Discretion. The Plan Administrator (defined below) shall have
the exclusive discretion and authority to establish rules, forms, and procedures
for the administration of the Plan, and to construe and interpret the Plan and
to decide any and all questions of fact, interpretation, definition, computation
or administration arising in connection with the operation of the Plan,
including, but not limited to, the eligibility to participate in the Plan and
the amount of benefits paid under the Plan. The rules, interpretations,
computations and other actions of the Plan Administrator shall be binding and
conclusive on all persons.
     (b) Term Of Plan; Amendment Or Termination.
          (i) The Board reserves the right to amend or modify the terms of the
Plan or the benefits provided hereunder at any time, provided, however, that any
such amendment or modification that diminishes or otherwise adversely affects
the rights or benefits of an Eligible Employee under the Plan shall only become
effective upon the written consent of any such affected Eligible Employee. The
Board may terminate the Plan at any time with the written consent of the
Eligible Employees, or may terminate a particular Eligible Employee’s
participation in the Plan or entitlement to benefits with the written consent of
such Eligible Employee. Notwithstanding the above, the Plan may be terminated by
the Board in its discretion, without the consent of any Eligible Employee, at
any time after the date that is twelve (12) months after a Change in Control
event (or twenty-four months in the case of the Chief Executive Officer),
provided that all unpaid severance benefits related to such Change in Control

4



--------------------------------------------------------------------------------



 



have been paid to Eligible Employees whose Termination Date occurred prior to
the termination of the Plan.
          (ii) Eligible Employees shall have the right to be promptly notified
that any action amending or terminating the Plan has been taken.
     (c) Binding Effect On Successor To Company. This Plan shall be binding upon
any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment or Change in Control had taken place. In such event, the term
“Company,” as used in the Plan, shall mean the Company as hereinafter defined
and any successor or assignee as described above which by reason hereof becomes
bound by the terms and provisions of this Plan, and the term “Board” shall refer
to the Board of Directors of any such surviving or continuing entity.
Section 6. Definitions.
     Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:
     (a) Accrued Compensation means an amount which includes all amounts earned
or accrued through the Termination Date but not paid as of the Termination Date,
including (i) Pay, (ii) reimbursement for reasonable and necessary expenses
incurred by the Eligible Employee on behalf of the Company during the period
ending on the Termination Date, (iii) unused vacation pay, and (iv) any earned
and accrued bonuses and incentive compensation as of the Termination Date (but
not including any pro rata portion of the Bonus Amount).
     (b) Affiliate means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms as defined in
Sections 424(e) and (f), respectively, of the Code.
     (c) Bonus Amount means one hundred percent (100%) of the target annual
performance bonus amount that an Eligible Employee is eligible to receive for
the period that includes the Termination Date. If an Eligible Employee’s bonus
is calculated on a monthly or quarterly basis, the maximum bonus award for these
purposes shall be the amount determined by annualizing the maximum monthly or
quarterly payment.
     (d) Cause means (i) conviction of, a guilty plea with respect to, or a plea
of nolo contendere to a charge that the Eligible Employee has committed a felony
under the laws of the United States or of any state or a crime involving moral
turpitude, including, but not limited to, fraud, theft, embezzlement or any
crime that results in or is intended to result in personal enrichment at the
expense of the Company; (ii) material breach of any agreement entered into
between the Eligible Employee and the Company that impairs the Company’s
interest therein; (iii) willful misconduct, significant failure to perform the
Eligible Employee’s duties, or gross neglect by the Eligible Employee of the
Eligible Employee’s duties; or (iv) engagement in any activity that constitutes
a material conflict of interest with the Company.

5



--------------------------------------------------------------------------------



 



     (e) Change in Control means (i) a sale, lease, license or other disposition
of all or substantially all of the assets of the Company, (ii) a consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the shareholders of the
Company immediately prior to such consolidation, merger or reorganization, own
less than fifty percent (50%) of the outstanding voting power of the surviving
entity and its parent following the consolidation, merger or reorganization, or
(iii) any transaction or series of related transactions involving a person or
entity, or a group of affiliated persons or entities (but excluding any employee
benefit plan or related trust sponsored or maintained by the Company or an
Affiliate) in which such persons or entities that were not shareholders of the
Company immediately prior to their acquisition of Company securities as part of
such transaction become the owners, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction and other than as part of a private
financing transaction by the Company, or (iv) a Change in the Incumbent Board.
For purposes of this Plan, a Change in the Incumbent Board shall occur if the
existing members of the Board on the date this Plan is initially adopted by the
Board (the “Incumbent Board”) cease to constitute at least a majority of the
members of the Board, provided, however, that any new Board member shall be
considered a member of the Incumbent Board for this purpose if the appointment
or election (or nomination for such election) of the new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
who are then still in office.
     (f) Code means the Internal Revenue Code of 1986, as amended.
     (g) Company means Novavax, Inc., a Delaware corporation, and any successor
as provided in Section 5(d) hereof.
     (h) Constructive Termination means a termination initiated by an Eligible
Employee because any of the following events or conditions have occurred:
          (i) a change in the Eligible Employee’s position or responsibilities
(including reporting responsibilities) which represents a material adverse
change from the Eligible Employee’s position or responsibilities as in effect,
immediately preceding the effective date of a Change in Control or at any time
thereafter; the assignment to the Eligible Employee of any duties or
responsibilities which are materially and adversely inconsistent with the
Eligible Employee’s position or responsibilities as in effect immediately
preceding the effective date of a Change in Control or at any time thereafter;
except in connection with the termination of the Eligible Employee’s employment
for Cause or the termination of an Eligible Employee’s employment because of an
Eligible Employee’s Disability or death, or except as the result of a voluntary
termination by the Eligible Employee other than as a result of a Constructive
Termination;
          (ii) a material reduction in the Eligible Employee’s Pay or any
material failure to pay the Eligible Employee any compensation or benefits to
which the Eligible Employee is entitled within five (5) days of the date due;
          (iii) the Company’s requiring the Eligible Employee to relocate his
principal worksite to any place outside a fifty (50) mile radius of the Eligible
Employee’s current worksite,

6



--------------------------------------------------------------------------------



 



except for reasonably required travel on the business of the Company or its
Affiliates which is not materially greater than such travel requirements prior
to the Change in Control;
          (iv) the failure by the Company to continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Eligible Employee was
participating immediately preceding the effective date of a Change in Control or
at any time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Eligible Employee;
          (v) the insolvency or the filing (by any party, including the Company)
of a petition for bankruptcy of the Company, which petition is not dismissed
within sixty (60) days;
          (vi) any material breach by the Company of any provision of this Plan;
          (vii) the failure of the Company to obtain an agreement, from any
successors and assigns to assume and agree to perform the obligations created
under this Plan as a result of a Change in Control, as contemplated in Section 5
hereof.
     An Eligible Employee must notify the Company of the circumstances on which
a Constructive Termination is purportedly based within ninety (90) days of the
initial occurrence of any such event. The Company shall have thirty (30) days
from the date of such notice to cure such event or condition.
     (i) Disability means the permanent and total disability of a person within
the meaning of Section 409A(a)(2)(C) of the Code.
     (j) Eligible Employee means an individual specified in Section 2(a) who is
eligible to participate in the Plan.
     (k) Involuntary Termination without Cause means the termination of an
Eligible Employee’s employment which is initiated by the Company for a reason
other than Cause.
     (l) Pay means the Eligible Employee’s base pay (excluding incentive pay,
premium pay, commissions, overtime, bonuses and other forms of supplemental or
variable compensation) at the rate in effect during the regularly scheduled
payroll period coincident with the Change in Control or with the Termination
Date, whichever is greater.
     (m) Plan means this Novavax, Inc. Change in Control Severance Benefit Plan.
     (n) Termination Date means the last date on which the Eligible Employee is
in active pay status as an employee with the Company. A holiday cannot
constitute a Termination Date unless the Eligible Employee actively provided
services for the Company on such holiday.
Section 7. No Implied Employment Contract.
     The Plan shall not be deemed (i) to give any employee or other person any
right to be retained in the employ of the Company, or (ii) to interfere with the
right of the Company to discharge any employee or other person at any time and
for any reason, which right is hereby reserved.

7



--------------------------------------------------------------------------------



 



Section 8. Legal Construction.
     This Plan is intended to be governed by and shall be construed in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and, to the extent not preempted by ERISA, the laws of the State of
Pennsylvania.
Section 9. Claims, Inquiries And Appeals.
     (a) Claims for Benefits and Inquiries. Any claim for benefits, inquiries
about the Plan or inquiries about present or future rights under the Plan must
be submitted to the Plan Administrator in writing by an Eligible Employee (or
his or her authorized representative). The Plan Administrator is the
Compensation Committee of the Board, or its designee, and claims and inquiries
should be directed to:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board
     (b) Denial of Claims. In the event that any claim for benefits is denied in
whole or in part, the Plan Administrator must provide the claimant with written
or electronic notice of the denial of the claim, and of the claimant’s right to
review the denial. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. The notice of denial will be set forth in a manner
designed to be understood by the claimant and will include the following:
          (i) the specific reason or reasons for the denial;
          (ii) references to the specific Plan provisions upon which the denial
is based;
          (iii) a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
          (iv) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 9(d) below.
     This notice of denial will be given to the claimant within ninety (90) days
after the Plan Administrator receives the claim, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the claim. If an extension of time
for processing is required, written notice of the extension will be furnished to
the claimant before the end of the initial ninety (90) day period.
     This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the claim.

8



--------------------------------------------------------------------------------



 



     (c) Request for a Review. Any person (or that person’s authorized
representative) for whom a claim for benefits is denied, in whole or in part,
may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the claim is denied. A request for a
review shall be in writing and shall be addressed to:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the claimant feels
are pertinent. The claimant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the claimant to
submit) written comments, documents, records, and other information relating to
his or her claim. The claimant (or his or her representative) shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the claimant (or his or her representative) relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     (d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the claimant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the claimant. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. In the event that the Plan Administrator confirms the
denial of the claimant for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
          (i) the specific reason or reasons for the denial;
          (ii) references to the specific Plan provisions upon which the denial
is based;
          (iii) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and
          (iv) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
     (e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require a

9



--------------------------------------------------------------------------------



 



claimant who wishes to submit additional information in connection with an
appeal from the denial of benefits to do so at the claimant’s own expense.
     (f) Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (i) has submitted a written claim for benefits in
accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the claim is denied, (iii) has filed a
written request for a review of the claim in accordance with the appeal
procedure described in Section 9(c) above, and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to a Participant’s claim or appeal within
the relevant time limits specified in this Section 9, the Participant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.
Section 10. Basis Of Payments To And From Plan.
     All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.
Section 11. Other Plan Information.
     (a) Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 22-2816046. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 550.
     (b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
     (c) Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board
     (d) Plan Sponsor and Administrator. The “Plan Sponsor” is the Company and
the “Plan Administrator” of the Plan is the Compensation Committee of the Board,
or its designee. Any correspondence should be directed to:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board

10



--------------------------------------------------------------------------------



 



     The Plan Sponsor’s and Plan Administrator’s telephone number is [Telephone
Number]. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.
Section 12. Statement Of ERISA Rights.
     Participants in this Plan (which is a welfare benefit plan sponsored by
Novavax, Inc.) are entitled to certain rights and protections under ERISA. If
you are an Eligible Employee, you are considered a participant in the Plan and,
under ERISA, you are entitled to:
     Receive Information About Your Plan and Benefits
     (a) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series) filed by the Plan, if
required, with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;
     (b) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if required, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and
     (c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.
Prudent Actions by Plan Fiduciaries
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including your employer, your union or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
     If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan (note: the Plan currently is not subject to the requirement of
filing such an annual report) and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator.
     If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack

11



--------------------------------------------------------------------------------



 



thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court.
     If it should happen that Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
Section 13. Execution.
     To record the adoption of this Plan, as amended/and restated, effective as
of January 1, 2008, Novavax, Inc. has caused its duly authorized officer to
execute the same this ______ day of _________, 2008.

            Novavax, Inc.
      By:           Title: Chief Executive Officer             

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Benefits Schedule
For Novavax Executives
Under The
Novavax, Inc.
Change In Control Severance Benefit Plan
     The benefits payable under this Plan to an Eligible Employee who qualifies
for benefits under the terms of the Plan are as follows:
1. All Accrued Compensation and the Bonus Amount payable no later than 60 days
after the later of the Termination Date or the effective date of the Change of
Control.
2. In a single payment, an amount in cash not to exceed twenty-four (24) months
of such Eligible Employee’s Pay, payable no later than 60 days after the later
of the Termination Date or the effective date of the Change in Control.
3. For a period not to exceed twenty-four (24) months (the “Continuation
Period”), as determined by the Company, the Company shall, at its expense,
continue on behalf of the Eligible Employee and the Employee’s dependents and
beneficiaries the following insurance benefits: any medical, dental, vision and
hospitalization benefits provided to the Eligible Employee immediately prior to
the Termination Date; provided, however, that the Company’s obligation to
provide continuation coverage shall arise under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and shall apply only if the Eligible
Employee timely elects COBRA coverage and the Eligible Employee and his or her
dependents are otherwise eligible for benefits under COBRA. Accordingly, in the
case of an Eligible Employee whose Termination Date precedes the effective date
of the Change in Control and who did not timely elect COBRA coverage prior to
becoming eligible for benefits under this Plan, no reimbursements or payments
for health care continuation will be made by the Company under this Section
(unless such Eligible Employee has received COBRA benefits following their
Termination Date, and/or is currently receiving those benefits at the time of a
Change in Control, in which case the Company will reimburse any past COBRA
premium costs and will pay for future coverage) in accordance with the terms of
this Section for the period specified above.
     The coverage and benefits (including deductibles and costs) provided
hereunder during the Continuation Period shall be no less favorable to the
Eligible Employee and the Employee’s dependents and beneficiaries, than the
coverage and benefits made available immediately prior to the Termination Date.
The Company’s obligation hereunder with respect to the foregoing benefits shall
be limited to the extent that the Eligible Employee obtains any such benefits
pursuant to a subsequent employer’s benefit plans, in which case the Company may
reduce the coverage of any benefits it is required to provide the Eligible
Employee hereunder as long as the aggregate coverages and benefits of the
combined benefit plans are no less favorable to the Employee than the coverages
and benefits required to be provided hereunder.





--------------------------------------------------------------------------------



 



4. With respect to any stock option held by an Eligible Employee that is
outstanding under any Company stock option or equity incentive plan at the time
the Employee becomes eligible for benefits under this Plan (either at the
Termination Date or upon the Change in Control if termination has already
occurred), the Company agrees that, at the time of the Termination Date or
Change in Control, as applicable the Eligible Employee shall be given a period
of one (1) year following his or her Termination Date in which to exercise the
options to the extent such options are otherwise vested and exercisable as of
the Termination Date under the terms of the applicable stock option agreement(s)
and plan(s), but provided that no exercise may occur later than the expiration
date of the option as set forth is the applicable option agreement or plan.
Notwithstanding the above, this Section 4 shall not apply to stock options that
have expired (including after any post-termination exercise period) at the time
an Eligible Employee becomes eligible for benefits under the Plan. The foregoing
agreement shall not apply to any stock options that already have a one year or
greater post-termination exercise period. The Eligible Employee acknowledges
that, by agreeing to an offer to extend the exercise period in this manner, his
or her stock options may be converted from an incentive stock option into a
non-statutory stock option.
5. This Section 5 applies only to stock options issued to an Eligible Employee
under any Company stock option or equity incentive plan after the effective date
of the amended and restated version of this Plan (“New Option Grants”). With
respect to any New Option Grants that are outstanding at the time an Eligible
Employee becomes eligible for benefits under this Plan, the vesting and
exercisability of such New Option Grants shall be accelerated in full, and the
Option shall be considered 100% vested, as of the date the Eligible Employee
becomes entitled to benefits hereunder. This provision shall not apply to any
stock option that contains a more favorable vesting provision under the
applicable stock option agreement or any individually negotiated agreement (such
as 100% “single trigger” vesting upon a Change in Control). It is possible that
an Eligible Employee may terminate employment, and his or her stock options may
have expired (without being exercised) before a subsequent Change in Control
transaction (although the Employee may still be entitled to benefits under this
Plan in that instance). In that case, no accelerated vesting shall occur under
this provision as to an already expired stock option.

2